AMBROSE S. FERNANDEZ, JR., Plaintiff-Appellant,
v.
NOWLIN P. CORREA and MICHAEL M. KAIMIKAUA, Defendants-Appellees
No. 29089
Intermediate Court of Appeals of Hawaii.
March 23, 2009.
On the briefs:
Ambrose S. Fernandez Plaintiff-Appellant, pro se.

SUMMARY DISPOSITION ORDER
RECKTENWALD, C.J., WATANABE and FUJISE, JJ.
Plaintiff-Appellant Ambrose S. Fernandez, Jr. (Fernandez) appeals the Judgment, filed on April 15, 2008, in the District Court of the First Circuit (district court).[1]
The judgment was in favor of Defendants-Appellees Nowlin P. Correa and Michael M. Kaimikaua (collectively Defendants) and against Fernandez.
On appeal, Fernandez contends the district court erred by not awarding him $20,000 for work performed pursuant to a contract with the Defendants.
Upon careful review of the record and the briefs submitted by the parties and having given due consideration to the arguments advanced and the issues raised by the parties, we resolve Fernandez's point of error as follows:
Contrary to Fernandez's argument that the district court inserted a condition precedent into the agreement that Fernandez obtain permits before he is entitled to payment, the contract expressly states that Fernandez must obtain "all permits building and land for any type of construction." As Fernandez did not do so and in light of Defendants' payment of $12,000 in excess of the estimated cost of the contract as furnished by Fernandez, the district court did not err by entering a judgment in favor of the Defendants.
Therefore,
IT IS HEREBY ORDERED that the Judgment, filed on April 15, 2008, in the District Court of the First Circuit is affirmed.
NOTES
[1]  The Honorable Barbara P. Richardson presided.